Exhibit 10.3

 

 

 

 

THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

Dated as of August 8, 2006

 

Between

 

BUCKEYE PIPE LINE COMPANY, L.P.

 

and

 

MAINLINE L.P.

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Article I

Engagement of the Manager

3

 

 

 

Article II

Powers and Duties of the Manager

5

 

 

 

Section 2.1

Powers of the Manager

5

Section 2.2

Duties of the Manager

9

Section 2.3

Outside Activities

13

 

 

 

Article III

Liability of the Manager; Indemnification

15

 

 

 

Section 3.1

Liability of the Manager

15

Section 3.2

Indemnification

16

 

 

 

Article IV

Reimbursement

21

 

 

 

Article V

No Interest Conveyed to the Manager

22

 

 

 

Article VI

Termination; Successor Manager

23

 

 

 

Section 6.1

Termination

23

Section 6.2

Successor Manager

23

 

 

 

Article VII

Reports, Records and Access

24

 

 

 

Article VIII

General Provisions

25

 

 

 

Section 8.1

Reliance by Third Parties

25

Section 8.2

Address and Notices

26

Section 8.3

Headings

26

Section 8.4

Binding Effect

27

Section 8.5

Integration

27

Section 8.6

Waiver

27

Section 8.7

Counterparts

28

Section 8.8

Accounting Principles

28

Section 8.9

Severability

29

Section 8.10

Applicable Law

29

 

i


--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT

THIS THIRD AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”), dated
as of August 8, 2006, is entered into between BUCKEYE PIPE LINE COMPANY, L.P., a
Delaware limited partnership (the “Partnership”), and MAINLINE L.P., a Delaware
limited partnership (the “Manager”).

WITNESSETH:

WHEREAS, the Partnership was formed to engage in any lawful activity for which
limited partnerships may be organized under the laws of the State of Delaware;

WHEREAS, the Partnership and Buckeye GP LLC entered into an Amended and Restated
Management Agreement dated as of December 15, 2004 (the “Prior Agreement”);

WHEREAS, Buckeye GP LLC assigned and transferred certain assets and liabilities,
including its interest in the Prior Agreement and its general partner interest
in the Partnership, to the Manager pursuant to an Assignment and Assumption
Agreement dated as of the date of this Agreement; and

WHEREAS, the Partnership and the Manager desire to amend and restate the Prior
Agreement to confirm the Partnership’s engagement of the Manager to manage,
operate, direct and exercise full and exclusive control over the business and
affairs of the Partnership, and the Manager’s acceptance of such appointment, in
accordance with the terms and conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


ARTICLE I


ENGAGEMENT OF THE MANAGER

The Partnership hereby engages the Manager as the Partnership’s managing agent,
and the Manager accepts its engagement by the Partnership, to manage, operate,
direct and exercise full and exclusive control over the business and affairs of
the Partnership, subject to the restrictions contained in this Agreement, the
Amended and Restated Agreement of Limited Partnership, dated as of August 8,
2006, between the Manager and the Partnership (as amended from time to time, the
“Partnership Agreement”), and the Amended and Restated Agreement of Limited
Partnership, dated as of August 8, 2006 (as amended from time to time, the “MLP
Partnership Agreement”), of Buckeye Partners, L.P., a Delaware limited
partnership (the “MLP”).  Individual members of the group consisting of the MLP
and its consolidated subsidiaries (including the Partnership) are referred to
herein as “Group Members.”


--------------------------------------------------------------------------------





ARTICLE II


POWERS AND DUTIES OF THE MANAGER


SECTION 2.1                                      POWERS OF THE MANAGER

Subject to such limitations as may be imposed by law, this Agreement, the
Partnership Agreement or the MLP Partnership Agreement (including any provisions
relating to separateness of the Partnership from other entities), the Manager is
hereby authorized and empowered, in the name of and on behalf of the
Partnership, to do and perform any and all acts and things which it deems
appropriate or necessary in the conduct of the business and affairs of the
Partnership, including, without limitation, the following:


(A)           TO LEND OR BORROW MONEY, TO ASSUME, GUARANTEE OR OTHERWISE BECOME
LIABLE FOR INDEBTEDNESS AND OTHER LIABILITIES AND TO ISSUE EVIDENCES OF
INDEBTEDNESS;


(B)           TO BUY, LEASE (AS LESSOR OR LESSEE), SELL, MORTGAGE, ENCUMBER OR
OTHERWISE ACQUIRE OR DISPOSE OF ANY OR ALL OF THE ASSETS OF THE PARTNERSHIP;


(C)           TO OWN, USE AND INVEST THE ASSETS OF THE PARTNERSHIP;


(D)           TO PURCHASE OR SELL PRODUCTS, SERVICES AND SUPPLIES;


(E)           TO MAKE TAX, REGULATORY AND OTHER FILINGS WITH, AND TO RENDER
PERIODIC AND OTHER REPORTS TO, GOVERNMENTAL AGENCIES OR BODIES HAVING
JURISDICTION OVER THE ASSETS OR BUSINESS OF THE PARTNERSHIP;


(F)            TO OPEN, MAINTAIN AND CLOSE BANK ACCOUNTS AND TO DRAW CHECKS AND
OTHER ORDERS FOR THE PAYMENT OF MONEY;


(G)           TO NEGOTIATE, EXECUTE AND PERFORM ANY CONTRACTS, CONVEYANCES OR
OTHER INSTRUMENTS;


(H)           TO MAKE ALLOCATIONS OF INCOME AND DEDUCTIONS OF THE PARTNERSHIP
AND MAKE DISTRIBUTIONS IN ACCORDANCE WITH THE PARTNERSHIP AGREEMENT;


(I)            TO UTILIZE THE SERVICES OF OFFICERS AND EMPLOYEES OF THE MANAGER
OR OF ANY OTHER ENTITIES AND TO SELECT AND DISMISS EMPLOYEES (IF ANY) AND
OUTSIDE ATTORNEYS, ACCOUNTANTS, CONSULTANTS AND CONTRACTORS;


(J)            TO MAINTAIN INSURANCE FOR THE BENEFIT OF THE PARTNERSHIP AND ITS
PARTNERS;


(K)           TO FORM, PARTICIPATE IN OR CONTRIBUTE OR LOAN CASH OR PROPERTY TO
LIMITED OR GENERAL PARTNERSHIPS, LIMITED LIABILITY COMPANIES, CORPORATIONS,
OTHER ENTITIES, JOINT VENTURES OR SIMILAR ARRANGEMENTS;


(L)            TO EXPAND THE BUSINESS ACTIVITIES IN WHICH THE PARTNERSHIP IS
ENGAGED OR ENGAGE IN NEW BUSINESS ACTIVITIES BY ACQUISITION OR INTERNAL
DEVELOPMENT; AND

 

[Management Agreement]


--------------------------------------------------------------------------------





(M)          TO CONDUCT LITIGATION AND INCUR LEGAL EXPENSES AND OTHERWISE DEAL
WITH OR SETTLE CLAIMS OR DISPUTES;

in each case at such times and upon such terms and conditions as the Manager
deems appropriate or necessary and subject to any express restrictions on such
powers as provided in the Partnership Agreement. The parties hereto acknowledge
that so long as the Manager is the general partner of the Partnership under the
Partnership Agreement (the “General Partner”), the Manager shall have and be
entitled to exercise all of the same hereunder as the General Partner is
entitled to have and entitled to exercise under the Partnership Agreement.


SECTION 2.2                                      DUTIES OF THE MANAGER

The Manager shall manage the business and affairs of the Partnership in the
manner which the Manager deems appropriate or necessary.  Without limiting the
generality of the foregoing, the Manager’s duties shall include the following:


(A)           TO TAKE POSSESSION OF THE ASSETS AND PROPERTIES OF THE
PARTNERSHIP;


(B)           TO STAFF AND OPERATE THE BUSINESS OF THE PARTNERSHIP WITH THE
OFFICERS AND EMPLOYEES OF THE MANAGER OR OF OTHER ENTITIES;


(C)           TO RENDER OR CAUSE TO BE RENDERED ENGINEERING, ENVIRONMENTAL AND
OTHER TECHNICAL SERVICES AND PERFORM OR CAUSE TO BE PERFORMED FINANCIAL,
ACCOUNTING, LOGISTICAL AND OTHER ADMINISTRATIVE FUNCTIONS FOR THE PARTNERSHIP;


(D)           TO RENDER SUCH REPORTS AND MAKE SUCH PERIODIC AND OTHER FILINGS AS
MAY BE REQUIRED UNDER APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND
REGULATIONS;


(E)           TO PROVIDE OR CAUSE TO BE PROVIDED PURCHASING, PROCUREMENT, REPAIR
AND OTHER SERVICES FOR THE PARTNERSHIP;


(F)            TO PREPARE, ON AN ANNUAL AND QUARTERLY BASIS, FINANCIAL
STATEMENTS OF THE PARTNERSHIP, WHICH, IN THE CASE OF ANNUAL FINANCIAL
STATEMENTS, SHALL HAVE BEEN AUDITED BY A NATIONALLY RECOGNIZED FIRM OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY THE MANAGER, AND TO FURNISH
TO THE PARTNERSHIP SUCH OTHER INFORMATION AND REPORTS CONCERNING THE CONDUCT OF
THE BUSINESS AND AFFAIRS OF THE PARTNERSHIP AS THE PARTNERSHIP SHALL REASONABLY
REQUIRE;


(G)           TO DEPOSIT ALL FUNDS OF THE PARTNERSHIP IN SUCH ACCOUNT OR
ACCOUNTS AS SHALL BE DESIGNATED BY THE MANAGER (WHICH FUNDS SHALL NOT BE
COMMINGLED WITH THE FUNDS OF THE MANAGER);


(H)           TO MAINTAIN RECORDS OF THE ASSETS OWNED BY THE PARTNERSHIP AND
BOOKS OF ACCOUNT AND TO MAKE SUCH RECORDS AND BOOKS OF ACCOUNT AVAILABLE FOR
INSPECTION BY THE PARTNERSHIP OR ITS DULY AUTHORIZED REPRESENTATIVES DURING
REGULAR BUSINESS HOURS AT THE PRINCIPAL OFFICE OF THE MANAGER;


(I)            TO PREPARE AND DISTRIBUTE IN A TIMELY MANNER TO ALL PARTNERS OF
THE PARTNERSHIP TAX INFORMATION REASONABLY REQUIRED FOR FEDERAL, STATE AND LOCAL
INCOME TAX REPORTING PURPOSES;


--------------------------------------------------------------------------------





(J)            TO CAUSE TO BE FILED SUCH CERTIFICATES AND TO DO SUCH OTHER ACTS
AS MAY BE REQUIRED BY LAW TO QUALIFY AND MAINTAIN THE PARTNERSHIP AS A LIMITED
PARTNERSHIP IN ALL RELEVANT JURISDICTIONS; AND


(K)           TO CONDUCT THE BUSINESS AND AFFAIRS OF THE PARTNERSHIP IN
ACCORDANCE WITH THE PARTNERSHIP AGREEMENT AND ALL APPLICABLE LAWS, RULES AND
REGULATIONS;

in each case in such a manner as the Manager deems appropriate or necessary.


SECTION 2.3                                      OUTSIDE ACTIVITIES

Subject to such limitations as may be imposed pursuant to the terms of the
Partnership Agreement, the affiliates of the Manager (but not including any
Group Member)  shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the business of the
Partnership, including business interests and activities in direct competition
with the Partnership, for their own accounts and for the account of others,
without having or incurring any obligation to offer any interest in such
businesses or activities to the Partnership or any of its partners. Neither the
Partnership nor any of its partners shall have any rights by virtue of this
Agreement or the relationship created hereby in any such business interests.


ARTICLE III


LIABILITY OF THE MANAGER; INDEMNIFICATION


SECTION 3.1                                      LIABILITY OF THE MANAGER

Notwithstanding anything to the contrary in this Agreement, and except to the
extent required by applicable law, neither the Manager, any affiliate of the
Manager, any person who is or was a director, officer, manager, member, employee
or agent of the Manager or any such affiliate or any person who is or was
serving at the request of the Manager or any such affiliate as a director,
officer, manager, member, partner, trustee, employee or agent of another person
(each an “Indemnitee” and collectively, the “Indemnitees”) shall be liable to
the Partnership or any of its partners for any action taken or omitted to be
taken by such Indemnitee, provided that such Indemnitee acted in good faith and
such action or omission does not involve the gross negligence or willful
misconduct of such Indemnitee. The termination of any action, suit or proceeding
by judgment, order, settlement, conviction or upon a plea of nolo contendere, or
its equivalent, shall not, of itself, create a presumption that an action or
omission involves bad faith or willful misconduct.


SECTION 3.2                                      INDEMNIFICATION


(A)           THE PARTNERSHIP SHALL, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, INDEMNIFY EACH INDEMNITEE AGAINST EXPENSES (INCLUDING LEGAL FEES
AND EXPENSES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT, ACTUALLY AND
REASONABLY INCURRED BY SUCH INDEMNITEE, IN CONNECTION WITH ANY THREATENED,
PENDING OR COMPLETED CLAIM, DEMAND, ACTION, SUIT OR PROCEEDING TO WHICH SUCH
INDEMNITEE WAS OR IS A PARTY OR IS THREATENED TO BE MADE A PARTY BY REASON OF
THE INDEMNITEE’S STATUS AS (X) A GENERAL PARTNER OR AFFILIATE THEREOF OR (Y) A
DIRECTOR, OFFICER, MANAGER, MEMBER, PARTNER, EMPLOYEE, OR AGENT OF THE MANAGER
OR AN AFFILIATE OR (Z) A PERSON SERVING AT THE


--------------------------------------------------------------------------------




request of the Manager in another entity in a similar capacity and which relates
to this Agreement or the property, business, affairs or management of the
Partnership (provided the Indemnitee acted in good faith and the act or omission
which is the basis of such demand, claim, action, suit or proceeding does not
involve the gross negligence or willful misconduct of such Indemnitee).

 


(B)           EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN DEFENDING
ANY PROCEEDING SUBJECT TO SECTION 3.2(A) SHALL BE PAID BY THE PARTNERSHIP IN
ADVANCE OF THE FINAL DISPOSITION OF SUCH PROCEEDING UPON RECEIPT OF AN
UNDERTAKING (WHICH NEED NOT BE SECURED) BY OR ON BEHALF OF THE INDEMNITEE TO
REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE DETERMINED, BY A COURT OF COMPETENT
JURISDICTION, THAT THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE
PARTNERSHIP AS AUTHORIZED HEREUNDER.


(C)           THE INDEMNIFICATION PROVIDED BY SECTION 3.2(A) SHALL BE IN
ADDITION TO ANY OTHER RIGHTS TO WHICH AN INDEMNITEE MAY BE ENTITLED AND SHALL
CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO SERVE IN A CAPACITY FOR WHICH THE
INDEMNITEE IS ENTITLED TO INDEMNIFICATION AND SHALL INURE TO THE BENEFIT OF THE
HEIRS, SUCCESSORS, ASSIGNS, ADMINISTRATORS AND PERSONAL REPRESENTATIVES OF THE
INDEMNITEE.


(D)           TO THE EXTENT COMMERCIALLY REASONABLE, THE PARTNERSHIP SHALL
PURCHASE AND MAINTAIN INSURANCE ON BEHALF OF THE INDEMNITEES AGAINST ANY
LIABILITY WHICH MAY BE ASSERTED AGAINST OR EXPENSE WHICH MAY BE INCURRED BY SUCH
INDEMNITEES IN CONNECTION WITH THE PARTNERSHIP’S ACTIVITIES, WHETHER OR NOT THE
PARTNERSHIP WOULD HAVE THE POWER TO INDEMNIFY SUCH INDEMNITEES AGAINST SUCH
LIABILITY UNDER THE PROVISIONS OF THIS AGREEMENT.


(E)           AN INDEMNITEE SHALL NOT BE DENIED INDEMNIFICATION IN WHOLE OR IN
PART UNDER SECTION 3.2(A) BECAUSE THE INDEMNITEE HAD AN INTEREST IN THE
TRANSACTION WITH RESPECT TO WHICH THE INDEMNIFICATION APPLIES IF THE TRANSACTION
WAS OTHERWISE PERMITTED BY THE TERMS OF THIS AGREEMENT AND THE PARTNERSHIP
AGREEMENT.


(F)            THE PROVISIONS OF THIS ARTICLE III ARE FOR THE BENEFIT OF THE
INDEMNITEES AND THE HEIRS, SUCCESSORS, ASSIGNS, ADMINISTRATORS AND PERSONAL
REPRESENTATIVES OF THE INDEMNITEES AND SHALL NOT BE DEEMED TO CREATE ANY RIGHTS
FOR THE BENEFIT OF ANY OTHER PERSONS.


(G)           AS USED IN THIS AGREEMENT, THE TERM “AFFILIATE” MEANS, WITH
RESPECT TO ANY PERSON, ANY OTHER PERSON THAT DIRECTLY OR INDIRECTLY CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE PERSON IN QUESTION.


ARTICLE IV


REIMBURSEMENT

Except as otherwise provided in the Fourth Amended and Restated Exchange
Agreement, dated as of August 8, 2006, among Holdco, the Manager, the
Partnership, Buckeye GP LLC, the MLP and other Group Members, the Partnership
shall promptly reimburse the Manager for all costs and expenses (direct or
indirect) incurred by the Manager which are directly or indirectly related to
the business or activities of the Partnership (including, without limitation,
expenses, direct or indirect, reasonably allocated to the Manager by its
affiliates). The Partnership shall


--------------------------------------------------------------------------------




also promptly reimburse any former Manager for all such costs incurred by it
after a successor becomes the Manager hereunder. If the former Manager has been
removed, these costs may include any severance costs required as a result of
such former Manager ceasing to be the Manager of the Partnership.


ARTICLE V


NO INTEREST CONVEYED TO THE MANAGER

This Agreement is a management agreement only and does not convey to the Manager
any right, title or interest in or to any assets of the Partnership, except that
the Manager shall have and is hereby granted a license to enter upon and use
such assets for the purpose of performing its duties and obligations hereunder.


ARTICLE VI


TERMINATION; SUCCESSOR MANAGER


SECTION 6.1                                      TERMINATION

Upon dissolution and liquidation of the Partnership, this Agreement shall
terminate.


SECTION 6.2                                      SUCCESSOR MANAGER

In the event the General Partner withdraws or is removed from the Partnership
and a successor becomes the General Partner, the successor General Partner shall
automatically become the Manager of the Partnership and shall succeed to all of
the rights and obligations of the Manager hereunder (provided that such
succession shall not affect the rights of any former Manager to reimbursement
provided by Article IV hereof), and the former Manager and its successor shall
execute an instrument evidencing such succession. As soon as practicable after
the effective date of such succession, the former Manager shall, at the cost and
expense of the Partnership, deliver all records, data and information pertaining
to the business and affairs of the Partnership to the successor Manager.


ARTICLE VII


REPORTS, RECORDS AND ACCESS

The Manager shall prepare, maintain and furnish all reports, records and
information required by the Partnership Agreement.


--------------------------------------------------------------------------------





ARTICLE VIII


GENERAL PROVISIONS


SECTION 8.1                                      RELIANCE BY THIRD PARTIES

Notwithstanding anything to the contrary in this Agreement, no lender, purchaser
or other person shall be required to look to the application of proceeds
hereunder or to verify any representation by the Manager as to the extent of the
interest in the Partnership’s assets that the Manager is entitled to encumber,
sell or otherwise use, and any such lender, purchaser or other person shall be
entitled to rely exclusively on the representations of the Manager as to its
authority to enter into such financing or sale arrangements and shall be
entitled to deal with the Manager, without joinder of any other persons, as if
it were the sole party in interest therein, both legally and beneficially.


SECTION 8.2                                      ADDRESS AND NOTICES

Any notice under this Agreement to the Partnership or the Manager shall be
deemed given if received by it in writing at the principal office of the
Partnership designated in the Partnership Agreement.


SECTION 8.3                                      HEADINGS

All article or section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof.


SECTION 8.4                                      BINDING EFFECT

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors but shall not be assignable except as provided in
Section 6.2.


SECTION 8.5                                      INTEGRATION

This Agreement constitutes the entire agreement among the parties pertaining to
the subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.


SECTION 8.6                                      WAIVER

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or of any other covenant, duty, agreement or condition.


SECTION 8.7                                      COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one agreement binding on the parties hereto.


--------------------------------------------------------------------------------




Section 8.8             Accounting Principles

All financial reports requested to be rendered under this Agreement shall be
prepared in accordance with generally accepted accounting principles.


SECTION 8.9                                      SEVERABILITY

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions hereof, or of such provision in other respects, shall not
be affected thereby.


SECTION 8.10                                APPLICABLE LAW

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

PARTNERSHIP:

 

 

 

BUCKEYE PIPE LINE COMPANY, L.P.

 

 

 

 

By:

MAINLINE L.P., as General Partner

 

 

 

 

By:

MAINLINE GP, INC., as General Partner

 

 

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

 

Stephen C. Muther

 

 

Senior Vice President-Administration,

 

 

General Counsel and Secretary

 

 

 

 

MANAGER:

 

 

 

MAINLINE L.P.

 

 

 

 

By:

MAINLINE GP, INC., as General Partner

 

 

 

 

 

 

 

By:

/s/ Robert B. Wallace

 

 

 

Robert B. Wallace

 

 

Senior Vice President – Finance and

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------